DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1 and 8, and 14 have been considered, but are moot in view of the new ground(s) of rejection.
Applicant argues that no combination of the cited references teaches or suggests “when a priority of the reordering exceeds a network load for the reordering, reordering the at least the portion of the storage of the set of content”.
The examiner respectfully disagrees because while Dazzi does not disclose the above limitations, Roberts teaches dynamically shift at least a portion of the recorded media content between the local storage device and the network storage device in accordance with a "demand curve" associated with the recorded media content (priority) (par. 59-60, fig. 5) and dynamically shift the content when the network activity is below the predetermined network activity threshold (par. 69).  Therefore, if the network activity (load) for dynamically shifting the content is low, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6 and 7 recite the limitation "the Currently Amended controller".  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
Claim 3 recites “the at least one controller moves the at least some of the set of content”, however claim 1 already recites “at least one controller…that:…moves the at least some of the set of content”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dazzi et al. (US 2011/0191447 A1) in view of Roberts et al. (US 2011/0293251 A1) and further in view of Luby et al. (US 2017/0060683 A1).
Regarding claim 1, Dazzi teaches: A digital content recording network, comprising: 
a tiered group of storage devices [archive tier 304, storage tier 208, and streaming tier 218 (Fig. 2 and 3)] and 
at least one controller, communicably coupled to the tiered group of storage devices, that: manages storage of a set of content in the tiered group of storage devices based on monitored behavior of a user of a content access device [a media content management system 306 directs replication (storage) of media content to the storage tier (208) and streaming tier (208) based on traffic statistics, such as based on frequency of access of the media by users of a client system (222) hosting a media player (224) (par. 21, 26, and 61, Fig. 3)] 
wherein the at least one controller: makes a determination that a first content of the set of content is a higher priority for the user than a second content of the set of content based on the [analyze traffic statistics associated with each media content file and determine which content needs to be distributed to the streaming tier (par. 26, Fig. 3).  For example, usage and demand statistics may be gathered for specific media content files, and the media content files for which there is a high measured or perceived demand (higher priority) may be replicated along one or more of the streaming servers (220) to ensure a high-quality streaming experience to the end-user (par. 34-35, Fig. 3)] and 
controls storage of the first content in a first storage device of the tiered group of storage devices and the second content in a second storage device of the tiered group of storage devices that is less quickly accessible to the content access device than the first storage device [The higher demand content is distributed to the streaming tier, while the lower demand content is stored in the storage tier (par. 26, 34-35, and 41, Fig. 3).  The streaming tier is able to stream the content faster than the storage tier (less quick) (par. 18 and 42, Fig. 8)]
determines at least some of the set of content within the tiered group of storage devices is to be moved [when the requested content is not already stored on the streaming servers it may be transferred from the storage tier (par. 24, 41, and 48, Fig. 2)] 
determines a connection issue prevents movement of the at least some of the set of content [determine the requested content cannot be moved (streamed) directly from the streaming server (over a connection with the client) because it is not found in its local disk cache (par. 24, 41, and 48, Fig. 2)]  
waits until the connection issue is resolved [the content is not streamed until the issue is resolved by fetching the content from the storage tier (par. 24, 41, and 48, Fig. 2)] and 
moves the at least some of the set of content [streaming the content to the client (par. 24, 41, and 48, Fig. 2)].

Roberts teaches: make a determination that first content is a higher priority for a user than second content, based on monitored behavior, the determination made solely with respect to the user [storage management facility 104 may be configured to select either the local storage device or the network storage device for initial storage of recorded media content data based on an interaction profile associated with a user (par. 49-51, Fig. 1 and 4).  For example, the likelihood that episodes of a particular television series will be watched by the user is relatively high compared to other media content instances (par. 58)]
the storage controlled based on the determination made solely with respect to the user [storage management facility 104 may be configured to select either the local storage device or the network storage device for initial storage of recorded media content data based on an interaction profile associated with the user. Based on this information, storage management facility 104 may initially store media content data representative of the episodes in the local storage device (par. 51, Fig. 1 and 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dazzi and Roberts before the effective filing date of the claimed invention to modify the digital content recording network of Dazzi by incorporating the determination made solely with respect to the user; and the storage controlled based on the determination made solely with respect to the user as disclosed by Roberts.  The motivation for doing so would have been to determine where to store the content based on the individual user, so that the content the user is interested in may 
Roberts does not explicitly disclose: the connection issue comprises at least one of: a network connection link that is down, overburdened, or otherwise unusable; or a device that is unable to respond.
Luby teaches: the connection issue comprises at least one of: a network connection link that is down, overburdened, or otherwise unusable; or a device that is unable to respond [individual storage nodes are somewhat unreliable in that they can intermittently fail, in which case the data stored on them is temporarily unavailable (par. 7, 12, and 43, Fig. 1).  If the storage node fails, direct reading of the data fails and the reads may be stalled (device unable to respond) (par. 87)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dazzi, Roberts, and Luby before the effective filing date of the claimed invention to modify the digital content recording network of Dazzi and Roberts by incorporating the connection issue comprises at least one of: a network connection link that is down, overburdened, or otherwise unusable; or a device that is unable to respond as disclosed by Luby.  The motivation for doing so would have been to detect that the data on the node is temporarily unavailable because the node is experiencing an intermittent node failure and not a permanent node failure and therefore the unavailable data will become available again when the node comes back online (Luby – par. 12).  Therefore, it would have been obvious to combine the teachings of Dazzi and Roberts with Luby to obtain the invention as specified in the instant claim.
Regarding claim 2, Dazzi, Roberts, and Luby teach the digital content recording network of claim 1; Dazzi further teaches: the at least one controller determines to move the at least some of the set of content within the tiered group of storage devices based at least on the monitored behavior [The system makes the best effort to move media content that is being currently streamed or for which there is a high anticipated demand to the streaming tier 218 from the storage tier 208 (par. 25-26, Fig. 3)].
Regarding claim 3, Dazzi, Roberts, and Luby teach the digital content recording network of claim 2; Dazzi further teaches: the at least one controller moves the at least some of the set of content [move media content that is being currently streamed or for which there is a high anticipated demand to the streaming tier 218 from the storage tier 208 and streaming the content to the client (par. 24-26, 41, 48, Fig. 2-3)].
Regarding claim 4, Dazzi, Roberts, and Luby teach the digital content recording network of claim 2; Roberts further teaches: the at least one controller moves a first portion of a single item of content of the at least some of the set of content without moving a second portion of the single item of content of the at least some of the set of content [moving a first portion of a media content instance to a local storage device, such as a beginning portion (par. 73, Fig. 1 and 6)].
Regarding claim 5, Dazzi, Roberts, and Luby teach the digital content recording network of claim 2; Luby further teaches: wherein the connection issue prevents the move of the at least some of the set of content [If the storage node fails, direct reading of the data fails and the reads may be stalled (par. 87)].
Regarding claim 6, Dazzi, Roberts, and Luby teach the digital content recording network of claim 2; Dazzi further teaches: the Currently Amended controller determines to move the at [determining to add content to the streaming server based on dynamically updated traffic statistics (par. 63-65, Fig. 11) or based on a change such as user request (par. 25-26, Fig. 3)].
Regarding claim 7, Dazzi, Roberts, and Luby teach the digital content recording network of claim 2; Dazzi further teaches: the Currently Amended controller determines to move the at least some of the set of content based on a change in storage capacity [move content to the streaming server based on local disk space (par. 25 and 65, Fig. 3)].
Regarding claim 8, Dazzi teaches: A digital content recording network controller device [a media content management system 306 (Fig. 3)], comprising: 
a non-transitory storage medium that stores instructions and a processing unit that executes the instructions stored in the non-transitory storage medium [(par. 26, Fig. 3)] to: 
make a determination that a first content of a set of content is more likely to be requested by a user of a content access device than a second content of the set of content based on monitored behavior of the user [analyze traffic statistics associated with each media content file and determine which content needs to be distributed to the streaming tier (par. 26, Fig. 3).  For example, usage and demand statistics may be gathered for specific media content files, and the media content files for which there is a high measured or perceived demand (more likely to be requested) may be replicated along one or more of the streaming servers (220) to ensure a high-quality streaming experience to the end-user (par. 34-35, Fig. 3)] 
control storage of the first content in a first storage device of a tiered group of storage devices and control storage of the second content in a second storage device of the tiered group  [The higher demand content is distributed to the streaming tier, while the lower demand content is stored in the storage tier (par. 26, 34-35, and 41, Fig. 3)] 
wherein the content access device is located closer to the first storage device than the second storage device [high demand media content is moved to the local disk of the streaming tier (par. 25 and 27, Fig. 3 and 8)]
determine to reorder at least some of the set of content within the tiered group of storage devices [when the requested content is not already stored on the streaming servers it may be transferred from the storage tier (par. 24, 41, and 48, Fig. 2)] 
reorder the at least some of the set of content [transfer the content to the streaming servers from the storage tier (par. 24, 41, and 48, Fig. 2)].
Dazzi does not explicitly disclose: the determination made solely with respect to the user; the storage controlled based on the determination made solely with respect to the user; determine a connection issue prevents reordering of the at least some of the set of content; wait until the connection issue is resolved and wherein: the connection issue comprises at least one of: a network connection link that is down, overburdened, or otherwise unusable; or a device that is unable to respond.
Roberts teaches: make a determination that a first content of a set of content is more likely to be requested by a user of a content access device than a second content of the set of content based on monitored behavior of the user, the determination made solely with respect to the user [storage management facility 104 may be configured to select either the local storage device or the network storage device for initial storage of recorded media content data based on an interaction profile associated with a user (par. 49-51, Fig. 1 and 4).  For example, the likelihood that episodes of a particular television series will be watched by the user is relatively high compared to other media content instances (par. 58)]
the storage controlled based on the determination made solely with respect to the user [storage management facility 104 may be configured to select either the local storage device or the network storage device for initial storage of recorded media content data based on an interaction profile associated with the user. Based on this information, storage management facility 104 may initially store media content data representative of the episodes in the local storage device (par. 51, Fig. 1 and 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dazzi and Roberts before the effective filing date of the claimed invention to modify the device of Dazzi by incorporating the determination made solely with respect to the user; and the storage controlled based on the determination made solely with respect to the user as disclosed by Roberts.  The motivation for doing so would have been to determine where to store the content based on the individual user, so that the content the user is interested in may be watched immediately without having to stream the content over a network (Roberts – par. 51).  Therefore, it would have been obvious to combine the teachings of Dazzi and Roberts to obtain the invention as specified in the instant claim.
While Roberts teaches dynamically shifting (reordering) content (par. 12), Roberts does not explicitly disclose: determine a connection issue prevents reordering of the at least some of the set of content; wait until the connection issue is resolved and wherein: the connection issue comprises at least one of: a network connection link that is down, overburdened, or otherwise unusable; or a device that is unable to respond.
[determine a node has failed temporarily and the data on the node is temporarily unavailable (par. 12 and 43, Fig. 1)]
wait until the connection issue is resolved [delay repairing the data for some period of time, T (e.g., intermittent failure threshold time) (par. 12)]
the connection issue comprises at least one of: a network connection link that is down, overburdened, or otherwise unusable; or a device that is unable to respond [individual storage nodes are somewhat unreliable in that they can intermittently fail, in which case the data stored on them is temporarily unavailable (par. 7, 12, and 43, Fig. 1).  If the storage node fails, direct reading of the data fails and the reads may be stalled (device unable to respond) (par. 87)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dazzi, Roberts, and Luby before the effective filing date of the claimed invention to modify the digital content recording network of Dazzi and Roberts by incorporating determine a connection issue prevents reordering of the at least some of the set of content, wait until the connection issue is resolved, the connection issue comprises at least one of: a network connection link that is down, overburdened, or otherwise unusable; or a device that is unable to respond as disclosed by Luby.  The motivation for doing so would have been to detect that the data on the node is temporarily unavailable because the node is experiencing an intermittent node failure and not a permanent node failure and therefore the unavailable data will become available again when the node comes back online (Luby – par. 12).  Therefore, it would have been obvious to combine the teachings of Dazzi and Roberts with Luby to obtain the invention as specified in the instant claim.
Regarding claim 9, Dazzi, Roberts, and Luby teach the device of claim 8; Roberts further teaches: the tiered group of storage devices includes the content access device [local storage devices and network storage devices, including a media content access device (par. 23, Fig. 1 and 7)].
Regarding claim 10, Dazzi, Roberts, and Luby teach the device of claim 8; Roberts further teaches: the processor moves only a portion of a single item of content of the set of content once accessed [moving a first portion of a media content instance to a local storage device, such as a beginning portion (par. 73, Fig. 1 and 6)].
Regarding claim 11, Dazzi, Roberts, and Luby teach the device of claim 8; Dazzi further teaches: the processor: determines there is an issue with an instance of the stored content; and corrects the issue during storage [determine requested content cannot be moved directly from streaming server because it is not found in its local disk cache, fetching the content from the storage tier, and then streaming the content to the client (par. 24, 41, and 48, Fig. 2)].
Regarding claim 12, Dazzi, Roberts, and Luby teach the device of claim 11; Luby further teaches: the issue is that the instance of the stored content is incomplete or corrupt [objects may be missing one or more fragments and need to be repaired (par. 9-10)].
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dazzi et al. (US 2011/0191447 A1) in view of Roberts et al. (US 2011/0293251 A1).
Regarding claim 14, Dazzi teaches: A method of digital content recording network interaction, comprising: 
monitoring content access behavior of a user of a content access device [analyze traffic statistics, such as frequency of access of the media by users of a client system (222) hosting a media player (224) (par. 21, 26, and 61, Fig. 3)] 
[store all media content available on a content distribution network and replicating (storing) the content to the storage tier 208 and streaming tier 218 (par. 22 and 26, Fig. 3)] 
ranking the set of content using a controller, based on the monitored content access behavior of the user [determining content with higher hit rate (higher rank) and content with lower hit rate (lower rank) indicating popularity of the content (par. 34 and 61, Fig. 3 and 11).  a processor (par. 59)] and 
using the controller to control storage of the set of content in the tiered group of storage devices such that the controller controls storage of higher ranked content of the set of content on storage devices of the tiered group of storage devices with higher bandwidth connections to the content access device than storage devices of the tiered group of storage devices that the controller controls to store lower ranked content of the set of content [the media content management system 306 replicates (stores) content to the storage tier 208 and the streaming tier 218, such that the higher demand content that is frequently accessed gets stored in the streaming tier 218, while the lower demand, less popular content is stored in the storage tier 208 (par. 25-26, 34, and 41, Fig. 3).  The streaming tier 218 servers may be equipped to stream the media content file to a consuming client system much faster than the storage tier is able to stream the media content file to the same consuming client system (par. 42).  A faster rate (bandwidth) (par. 17)]
determining to reorder at least a portion of the storage of the set of content [when the requested content is not already stored on the streaming servers it may be transferred from the storage tier (par. 24, 41, and 48, Fig. 2)]
[transfer the content to the streaming servers from the storage tier (par. 24, 41, and 48, Fig. 2)].
Dazzi does not explicitly disclose: the ranking made solely with respect to the user; the storage controlled based on the ranking made solely with respect to the user; and the reordering is when a priority of the reordering exceeds a network load for the reordering.
Roberts teaches: ranking the set of content using a controller, based on the monitored content access behavior of the user, the ranking made solely with respect to the user [storage management facility 104 may be configured to select either the local storage device or the network storage device for initial storage of recorded media content data based on an interaction profile associated with a user (par. 49-51, Fig. 1 and 4).  For example, the likelihood that episodes of a particular television series will be watched by the user is relatively high compared to other media content instances (par. 58)]
the storage controlled based on the ranking made solely with respect to the user [storage management facility 104 may be configured to select either the local storage device or the network storage device for initial storage of recorded media content data based on an interaction profile associated with the user. Based on this information, storage management facility 104 may initially store media content data representative of the episodes in the local storage device (par. 51, Fig. 1 and 4)]
the reordering is when a priority of the reordering exceeds a network load for the reordering [dynamically shift at least a portion of the recorded media content between the local storage device and the network storage device in accordance with a "demand curve" associated with the recorded media content (priority) (par. 59-60, fig. 5) and dynamically shift the content when the network activity is below the predetermined network activity threshold (par. 69)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dazzi and Roberts before the effective filing date of the claimed invention to modify the method of Dazzi by incorporating the ranking made solely with respect to the user; the storage controlled based on the ranking made solely with respect to the user; and the reordering is when a priority of the reordering exceeds a network load for the reordering as disclosed by Roberts.  The motivation for doing so would have been to determine where to store the content based on the individual user, so that the content the user is interested in may be watched immediately without having to stream the content over a network (Roberts – par. 51) and to predictably avoid increasing the network activity level when it is already high (par. 69).  Therefore, it would have been obvious to combine the teachings of Dazzi and Roberts to obtain the invention as specified in the instant claim.
Regarding claim 15, Dazzi and Roberts teach the method of claim 14; Roberts further teaches: determining to reorder the at least the portion of storage of the set of content comprises determining to reorder the at least the portion of the storage of the set of content based at least on the content access behavior of the user [dynamically shift the media content based on whether or not the user watches the content over again (par. 62)].
Regarding claim 16, Dazzi and Roberts teach the method of claim 15; Roberts further teaches: omitting reordering the at least the portion of the storage of the set of content when the priority of the reordering does not exceed the network load for the reordering [when the network activity is above a certain predetermined threshold, not shifting the content (par. 69)].
Regarding claim 17, Dazzi and Roberts teach the method of claim 15; Roberts further teaches: reordering the at least the portion of the storage of the set of content if sufficient network bandwidth is available for the reordering [dynamically shift at least a portion of recorded media content data based on bandwidth of network connection (par. 63-64].
Regarding claim 18, Dazzi and Roberts teach the method of claim 14; Dazzi further teaches: selecting the set of content comprises automatically selecting the set of content for the user [store all media content available on a content distribution network and replicating (storing) the content to the storage tier 208 and streaming tier 218 based on rules (par. 22 and 26, Fig. 3)].
Regarding claim 19, Dazzi and Roberts teach the method of claim 14; Dazzi further teaches: selecting the set of content comprises selecting the set of content in response to user input [store all media content available on a content distribution network and replicating (storing) the content to the storage tier 208 and streaming tier 218 based on rules specified by a content originator (user) (par. 22, 26, and 35, Fig. 3)].
Regarding claim 20, Dazzi and Roberts teach the method of claim 14; Dazzi further teaches: ranking the set of content comprises ranking the set of content based on the monitored content access behavior and a user ranking specification [determining content with higher hit rate (higher rank) and content with lower hit rate (lower rank) indicating popularity of the content based on traffic statistics and customer specific replication rules (par. 34 and 61, Fig. 3 and 11)].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dazzi et al. (US 2011/0191447 A1) in view of Roberts et al. (US 2011/0293251 A1), further in view of Luby et al. (US 2017/0060683 A1), and further in view of Hasek (US 2009/0083279 A1).
Regarding claim 13, Dazzi, Roberts, and Luby teach the device of claim 11; Dazzi, Roberts, and Luby do not explicitly disclose: the issue is that at least a portion of the instance of the stored content has a resolution to be changed.
Hasek teaches: the issue is that at least a portion of the instance of the stored content has a resolution to be changed [if the requested format is not found in the cache, transforming the content, such as altering the resolution, and caching the transformed content (par. 146 and 165, Fig. 2 and 3A)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dazzi, Roberts, Luby, and Hasek before the effective filing date of the claimed invention to modify the device of Dazzi and Roberts by incorporating the issue is that at least a portion of the instance of the stored content has a resolution to be changed as disclosed by Hasek.  The motivation for doing so would have been to enhance network efficiency (Hasek – par. 104 and 210).  Therefore, it would have been obvious to combine the teachings of Dazzi, Roberts, Luby, and Hasek to obtain the invention as specified in the instant claim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424